Title: From John Adams to James Warren, 25 July 1774
From: Adams, John
To: Warren, James


     
      Dr Sir
      Braintree July 25. 1774
     
     There never was I believe, a greater Contrast, than I perceive, between the Noise and Hurry of Queen street, and the Serene Retreat, which I enjoy here. No Clients disturb me, no Politicians interrupt me, no Tories vex me, no Tyrants govern me, I had almost Said No Devils tempt or torment me.
     The chaste Pleasures of Agriculture, engage me, as much as Cards, or Assemblies ever did a fair Lady. You can Sympathize with me, in all this. You, live in a Land of Rain this Year, as well as I, and it is an infinite Consolation to us both, to see the Wisdom and Benevolence of Heaven, counteracting the Folly, the Malice and Madness of our Tyrants.
     It would do your Heart good to see me, mowing, raking carting, and frolicking with my Workmen, as unconcernd as if No Port Bill, or regulating Bill, or Murder Bill, had ever existed.
     I catch myself however, now and then, among the Hay Cockes bestowing most hearty Execrations, on a few Villains, who have dignified themselves by Superlative Mischief to their native Country the British Empire and the World.
     The Demise of the French Crown, is a great Event in the Political System of Europe, and of Consequence, must be a mighty Link in the Chain of Causes in American Politicks. I am not enough acquainted with the State of the French, Spanish and German Courts to predict with any Confidence, what Revolutions will succeed the Death of Lewis 15th. But if two young Fellows at the Head of the German Empire, and the French Monarchy, both warm and active dont make Mischief, in Europe it will be a Wonder.
     I remember when I was young, and Sometimes amused myself with Poetry and Criticism, I used to see it frequently prescribed as a Rule to consider how Homer or Virgill, or Horace or Ovid would have imagined or expressed a Thing. But I believe it requires almost as much Genius and skill to Say how they would imagine or express a Thing, as they had themselves.
     I cant help, applying this Rule sometimes, to Politicks, and enquiring what Plans would be adopted at the Congress, if a Sully, a Cecil, a Pitt, or a Ximenes, a Demosthenes or a Cicero were there—or all of them together.
     I am at no Loss, at all, to guess.  pretend to Skill and Capacity like  G –– d knoweth—I dont compare  an Atom to the Globe. But is it easy to believe they would propose Non Importation? Non Exportation? Non Consumption? If I mistake not, Somewhat a little more Sublime, and mettlesome, would come from Such Kind of Spirits.
     However, Patience, Prudence, Resignation  Candour and all that, must American Plans. We must fast and pray, learn to bear and forbear. We must have that charity which suffereth long and is kind, which beareth all things and hopeth all Things.
    